In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-062 CV

____________________


SHELL OIL COMPANY, ET AL., Appellants


V.


PAWEL A. BARAN, ET AL., Appellees




On Appeal from the 128th District Court 
Orange County, Texas

Trial Cause Nos. A-070085-C; AC; BC; CC; DC; EC 




MEMORANDUM OPINION
	CRC Industries, Inc., joined by Radiator Specialty Company, filed a motion to dismiss
the appeal as to Raymond Fisher II, Individually and as Independent Administrator and
Personal Representative of the Estate of Raymond B. Fisher, Sr., Deceased, and Cynthia
Fisher Schuler, Janet Fisher Flanagan and David Pelton Fisher.  CRC Industries, Inc. and
Radiator Specialty Company wish to maintain their accelerated appeal of the denial of their
motions to transfer venue as to all of the other plaintiffs in the underlying suit.   Other parties
also filed notice of appeal but have not joined the motion to dismiss filed by CRC Industries,
Inc.  The motion is voluntarily made by these appellants prior to any decision of this Court
and should be granted.  Tex. R. App. P. 42.1(a)(1).  No party filed an objection to the motion
to dismiss filed by CRC Industries, Inc., and Radiator Specialty Company.  The motion to
dismiss is granted and the appeals of CRC Industries, Inc., and Radiator Specialty Company
are dismissed as to Raymond Fisher II, Individually and as Independent Administrator and
Personal Representative of the Estate of Raymond B. Fisher, Sr., Deceased, and Cynthia
Fisher Schuler, Janet Fisher Flanagan and David Pelton Fisher.  The appeals by CRC
Industries, Inc., and Radiator Specialty Company of the denial of their motions to transfer
venue as to all other plaintiffs in the underlying suit shall continue.  The appeal remains on
the Court's active docket.  Except as to parties whose appeals were discontinued by
Memorandum Opinion delivered April 3, 2008, the appeal shall proceed as to all parties that
filed notice of appeal.
	APPEAL DISMISSED.


								PER CURIAM


Opinion Delivered May 8, 2008
Before McKeithen, C.J., Kreger and Horton, JJ.